DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is being examined in the *Pro-Se Examination Unit (Art Unit 3649).  Please do not hesitate to contact me at 571-272-2823 if you have any questions regarding this correspondence and/or your response to the Office Action.

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11/28/21.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
16127189, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to provide support for any and all features disclosed in the current application, thus priority is not granted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 4 & 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louie (US Patent 6,460,287; referred to hereinafter as Louie).
Claim 1:	Louie disclose an apparatus comprising: a lid having a top surface (figure 2, element 16), a cover configured to be removably positioned over the top surface (figure 2, elements 2-3 which refers to cover removably position), an attachment mechanism configured to removably attach the lid to a bucket (figure 4), a primary aperture in the lid (element 6 is primary aperture) and a plurality of secondary apertures in the lid for attaching fishing rigging (element 3 is secondary aperture).
Claim 2:	Louie disclose a rib structure positioned along the top surface of the lid (figure 3, element 17).
Claim 3:	Louie disclose the attachment mechanism comprises a lip (figure 2-3, elements 3 & 6).
Claim 4:	Louie disclose primary aperture is centered with respect to a circumference of the lid (cols. 2-3: 63-6).
Claim 8:	Louie disclose a hanging attachment configured to hang the lid on a vertical surface (2-3: 8-28).
Claim 9:	Louie disclose a template and a mold used to form the plurality of secondary apertures (inherent to automated manufacturing to have templates and molds to construct).
Claim 10:	Louie disclose the cover at least partially seals the lid and bucket from water (inherent to covers).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Louie.
In Re Japikse, 86 USPQ 70.  
Claim 14:	Louie disclose an apparatus comprising: a lid having a top surface (figure 2, element 16), a cover configured to be removably positioned over the top surface (figure 2, elements 2-3 which refers to cover removably position), an attachment mechanism configured to removably attach the lid to a bucket (figure 4), a primary aperture in the lid (element 6 is primary aperture) and a plurality of secondary apertures in the lid for attaching fishing rigging (element 3 is secondary aperture).  Louie, however, does not specifically disclose cushion on the lid.  However, lids that cushion materials is extremely well known and obvious in the fishing art (evident by D439,022 & 3,751,845).  It would have been obvious or attach cushion to the lid, as it allows user to sit comfortably.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Louie as applied to claims above, and further in view of Tisdell (US Patent 5,125,183; referred to hereinafter as Tisdell).
Claims 6-7:	Louie disclose an apparatus comprising: a lid having a top surface (figure 2, element 16), a cover configured to be removably positioned over the top surface (figure 2, elements 2-3 which refers to cover removably position), an attachment 

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Skinnell (4,611,726) disclose a utility container configured for use with an open-topped vessel, which container comprises a receptacle having an open top and a closed bottom and is configured to permit the receptacle to be received within the vessel. The container further has a depth-limiting structure for limiting the depth of travel of the receptacle within the vessel. Other features of the container include a lid for providing impermanent closure for the receptacle, partitions for establishing sections within the receptacle, adjustable partitions for defining sections within the receptacle according to a user's choice, and a handle-engagement structure for engaging the handle of a 
Hoffman (5,659,995) disclose a bucket sized fisherman's tackle box completely containable inside a standard bucket on a closed bottom portion of the bucket. The tackle box comprising a cylindrical housing wall with horizontal oppositely facing open top and bottom rims. A vertical partition having a height coextensive with a length of the cylindrical housing wall. The vertical partition having a top edge, a bottom edge, a first edge and a second edge. The first edge connecting with the cylindrical housing wall at a first internal cylindrical wall position. The vertical partition extending vertically across an internal distance of the cylindrical housing wall and the second edge connecting with the cylindrical housing wall at a second internal cylindrical wall position. A pair of semi-circular top and bottom lid members independently pivotally hinged adjacent each other to respective top and bottom edges of the vertical partition. The lid members independently sealingly engaging respective top and bottom rims of the cylindrical housing wall when each member is in a closed position. Latch closure means for maintaining each member of the respective pair of lid members in the desired closed position. At least one horizontal partition having a first end and a second end. The first end connecting with the cylindrical housing wall at a first internal cylindrical wall location. The horizontal partition extending horizontally between the cylindrical housing wall and the vertical partition. The second end connecting with the vertical partition at a first vertical partition location parallel to the first internal cylindrical wall location.

W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Furthermore, the Examiner would like to explicitly reiterate, that when responding to this Office Action, please keep the following in mind:
Pay close attention to any deadlines for response and fees set forth in this action.  Fees cannot be waived and deadlines cannot be changed.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/).
Sample format for responding to an Office Action can be found on the following page:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

*Pro Se Examination Unit is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SUNIT PANDYA/Primary Examiner, Art Unit 3649